
	

114 HR 4580 IH: Terrorist Release Transparency Act
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4580
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Royce introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of State to submit an unclassified notice before the transfer of any
			 individual detained at United States Naval Station, Guantanamo Bay, Cuba,
			 to the custody or control of the individual’s country of origin, any other
			 foreign country, or any other foreign entity, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Terrorist Release Transparency Act. 2.FindingsCongress makes the following findings:
 (1)The detention facilities at United States Naval Station, Guantanamo Bay, Cuba, were established in 2002 for the purpose of detaining those who plan, authorize, commit, or aid in the planning, authorizing, or committing of acts of terrorism against the United States.
 (2)The facilities have detained individuals who have killed, maimed, or otherwise harmed innocent civilians and members of the United States Armed Forces, as well as combatants who have received specialized training in the conduct and facilitation of acts of terrorism against the United States, its citizens, and its allies. This includes 9/11 mastermind Khalid Sheik Mohammed and scores of other known terrorists.
 (3)The location of the detention facilities at Guantanamo Bay protects the United States, its citizens, and its allies. No prisoner has ever escaped from Guantanamo Bay.
 (4)On January 20, 2009, President Barack Obama issued Executive Order 13492 ordering the closure of the detention facilities at Guantanamo Bay, consistent with the national security and foreign policy interests of the United States and the interests of justice.
 (5)Executive Order 13492 directs the Department of State to participate in the review of each detainee to determine whether it is possible to transfer or release the individual consistent with the national security and foreign policy interests of the United States.
 (6)The Secretary of State is ordered to expeditiously pursue and direct negotiations and diplomatic efforts with foreign governments as are necessary and appropriate to implement Executive Order 13492.
 (7)Since 2009, the Department of State has played a substantial role in the review and transfer of enemy combatants from the jurisdiction of the United States to the custody or control of foreign governments through the appointment of a Special Envoy for Guantanamo Closure.
 (8)President Obama has released numerous detainees from Guantanamo Bay since taking office, some of whom are known or suspected to have reengaged in terrorist activity.
 (9)The transfer of individuals from Guantanamo Bay to foreign countries sharply increased from 2014 to 2016, bringing the number of remaining detainees to less than 100.
 (10)The administration often transfers detainees to countries in close proximity to their countries of origin. In some cases, prisoners have been relocated within blocks of United States diplomatic facilities located in countries with governments that have publicly stated no intention to monitor or restrict travel of potentially dangerous former detainees or that otherwise lack the capacity to mitigate threat potential.
 (11)The administration is required to notify Congress of its intent to transfer individuals detained at Guantanamo pursuant to section 1034 of the National Defense Authorization Act for 2016 (Public Law 114–92) and certify that among other things, the foreign country to which the individual is proposed to be transferred has taken or agreed to take appropriate steps to substantially mitigate any risk the individual could attempt to reengage in terrorist activity or otherwise threaten the United States or its allies or interests.
 (12)While not required by law, the administration has classified these notifications so that only a small number of individuals are able to know their contents.
 (13)The information contained in such a notice does not warrant classification, given that third-party nations and the detainees themselves possesses such information.
 (14)The decision to classify the notice and certification results in a process that is not transparent, thereby preventing the American public from knowing pertinent information about the release of these individuals.
 3.Sense of CongressIt is the sense of Congress that— (1)the people of the United States deserve to know who is being released from the detention facilities at United States Naval Station, Guantanamo Bay, Cuba, their countries of origin, their destinations, and the ability of the host nation to prevent recidivism; and
 (2)the people of the United States deserve transparency in the manner in which the Obama Administration complies with Executive Order 13492.
			4.Unclassified notice required prior to transfer of detainees at United States Naval Station,
			 Guantanamo Bay, Cuba, to foreign countries and other foreign entities
 (a)Notice requiredNot less than 15 days prior to the transfer of any individual detained at Guantanamo to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity, the Secretary of State shall submit to the appropriate committees of Congress an unclassified notice that includes—
 (1)the name, country of origin, and country of destination of the individual; (2)the number of individuals detained at Guantanamo previously transferred to the country to which the individual is proposed to be transferred; and
 (3)the number of such individuals who have reengaged in terrorist activity after being transferred to that country.
 (b)BriefingThe Secretary of State shall brief the appropriate committees of Congress within 5 days of transmitting the notice required by subsection (a). Such briefing shall include an explanation of why the destination country was chosen for the transferee and an overview of countries being considered for future transfers.
 (c)Rule of constructionNothing in this Act shall be construed to be inconsistent with the requirements of section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).
 (d)DefinitionsIn this section: (1)The term appropriate committees of Congress means the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate and the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives.
 (2)The term individual detained at Guantanamo has the meaning given such term in section 1034(f)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).
				
